Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
DETAILED ACTION
This is a Non-Final Office Action in responses to Patent Application field 03/04/2021; is a continuation of PCT/CN2019/115994, filed 11/06/2019; claims foreign priority to 201811437473.2 , filed 11/28/2018. Claim(s) 1-20 are pending. Claim(s) 1, 12 and 17 are independent claim.

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
       
Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 07/22/21, 07/15/21 and 03/26/21 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner



Allowable Subject Matter
Claim(s) 2-7, 9-11,13, 15-16, 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



















     Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8, 12, 14, 17 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Lobo et al., (“US 20090234818 A1” filed 03/10/2009 [hereinafter “Lobo”], in view of Srivastava et al., (“US 11,194, 793 B1” filed 06/25/2019 [hereinafter “Srivastava”], 
Independent Claim 1 Lobo  teaches: A method for automatically splitting table content into columns, ....the method comprising: receiving first table content sent by a client, the first table content comprising one or more rows of text data to be split into columns; (see Para 63, describing the data is extracted by PDF parser 210 is written to an EXCEL spreadsheet file, that includes rows and column.... creating a workbook by which further creates a sheet which is again divided into rows and columns. The data from the data bean, which is downloading to/from a database.... is written on to each row against the attributes mentioned in the database. The EXCEL writer 228 takes the output path to generate the file in EXCEL format from the data extracted from the PDF documents...)
In the BRI [Broadest Reasonably Interpretation], is recognized as ... comprising one or more rows of text data to be split into columns...as claimed.
Lobo further teaches: performing information extraction on the one or more rows of text data in the first table content to obtain an information tag in the one or more rows of text data; (see Para(s) 63 and 9, describing the data is extracted by PDF parser 210 is written to an EXCEL spreadsheet file by creating a workbook which further creates a sheet which is again divided into rows and columns. The data from the data bean is written on to each row against the attributes mentioned in the database. The EXCEL writer 228 takes the output path to generate the file in EXCEL format from the data extracted from the PDF documents...wherein the extracting data from the file may also include reading parameters from the file to determine the coordinate system associated with the file; reading a plurality of line elements based on a starting point and an ending point in the coordinate system for each line element; ... scanning the data table for literals to form rows and separating the rows into columns; and comparing a header of each column of the data table to the keys within the mapping structure, and when a header matches a key, extracting the data in the column under the header and storing each literal in the column as a value in the hash map linked to the key
In the BRI [Broadest Reasonably Interpretation], is recognized as ... performing information extraction ... to obtain an information tag in the one or more rows of text data...as claimed.
Lobo further teaches: performing column splitting on the one or more rows of text data according to the information tag to obtain second table content, the second table content comprising one or more columns of text data after the column splitting; and transmitting the second table content to the client; (see Para(s) 63 and 9, describing... scanning the data table for literals to form rows and separating the rows into columns; and comparing a header of each column of the data table to the keys within the mapping structure, and when a header matches a key, extracting the data in the column under the header and storing each literal in the column as a value in the hash map linked to the key...Also in Para(s) 51 and 63, further mentions ...  to import, view, edit, and delete deal information used to parse deal documents. Selecting the import deal button 134 causes user interface 114 to display the import deal window 142, shown in FIG. 12. The import deal window allows a user to select a mapping file to be used for the deal documents that will be parsed. Selecting the view deal button 136 displays the view deals window shown in FIG. 13. Selecting the delete deal button 140 displays the delete deals window,... The data is extracted by PDF parser 210 is written to an EXCEL spreadsheet file by creating a workbook which further creates a sheet which is again divided into rows and columns. The data from the data bean is written on to each row against the attributes mentioned in the database. The EXCEL writer 228 takes the output path to generate the file in EXCEL format from the data extracted from the PDF documents...)
In the BRI [Broadest Reasonably Interpretation], is recognized as ... transmitting the second table content to the client...as claimed.

It is noted, Lobo downloading/import utilizes Java Bean, HTML, XML technology to gains access to and from database... where data is extracted by PDF parser 210 is written to an EXCEL spreadsheet file by creating a workbook which further creates a sheet which is again divided into rows and columns. The data from the data bean is written on to each row against the attributes mentioned in the database. The EXCEL writer 228 takes the output path to generate the file in EXCEL format from the data extracted from the PDF documents....as describes above.
However, Lobo does not expressly teach the limitations said, ...performed by a server...But the combination of Lobo and Srivastava teach these limitation (in Srivastava  C3 L10-25[Wingdings font/0xE0]C4 L1-25, describing table/data sheet that included rows and columns ...it is noted C35 L45-65, further mentions...the DMV descriptors [dynamically materialized views] of Components of a given service may utilize components of other services in the depicted embodiment—e.g., computing platforms 1505 (such as 1505A-1505D) of the virtualized computing service 1503 and/or storage servers 1525 (e.g., 1525A—1525D) of the storage service may be employed by various other services of provider network 1501...Moreover C3 L10-25, C7 L45-67, C13 L5-25 and C27 L3-30, describing  sheets-based data management service (SDMS) for indicating logical relationships and dynamically updating data elements based on such relationships: row links and dynamically materialized views (DMVs) associated with specified queries...wherein the method  dynamically sorting the rows the and re-sorting the row to .... the presented data in some embodiments, e.g., if the changes to the source table resulted in changes to the values of a sort columns...) 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Lobo’s EXCEL spreadsheet file by creating a workbook which further creates a sheet which is again divided into rows and columns, to include a means said ...performed by a server...as taught by Srivastava, that culls relevant data from documents stored in various electronic formats and converts the data into a form that can be indexed, manipulated, and stored in a database, allowing the data to be used by analytical programs that interpret the data and that are able to create reports based on the interpreted data. Accordingly, the present invention is directed to systems and methods of extracting data from an electronic document that meet these needs...[In Lobo Para 6]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 8, Lobo and Srivastava further  teaches: wherein the performing column splitting on the row of text data according to the information tag to obtain second table content comprises: aligning pieces of entity information having the same information tag in the rows of text data into the same column, and aligning pieces of entity information having different information tags into different columns, to obtain the second table content. (see Para(s) 63 and 9, describing... scanning the data table for literals to form rows and separating the rows into columns; and comparing a header of each column of the data table to the keys within the mapping structure, and when a header matches a key, extracting the data in the column under the header and storing each literal in the column as a value in the hash map linked to the key...Also in Para(s) 51 and 63, further mentions ...  to import, view, edit, and delete deal information used to parse deal documents. Selecting the import deal button 134 causes user interface 114 to display the import deal window 142, shown in FIG. 12. The import deal window allows a user to select a mapping file to be used for the deal documents that will be parsed. Selecting the view deal button 136 displays the view deals window shown in FIG. 13. Selecting the delete deal button 140 displays the delete deals window,... The data is extracted by PDF parser 210 is written to an EXCEL spreadsheet file by creating a workbook which further creates a sheet which is again divided into rows and columns. The data from the data bean is written on to each row against the attributes mentioned in the database. The EXCEL writer 228 takes the output path to generate the file in EXCEL format from the data extracted from the PDF documents...)

Regarding Claim(s) 12, 14, 17 and 19, (respectively) is/are fully incorporated similar subject of claim(s) 1, 8, 1 and 8 (respectively) cited above, and is/are similarly rejected along the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown et al., (“US 7,155,665 B1” filed 06/18/2001, describing eReader interface, comprising: text and audio relating to a digital book, ....a graphical user interface (GUI); and keyframes for the audio, wherein ....the system is operable to provide highlighting preference options via the GUI, wherein the highlighting preference options include selections for word highlighting, character highlighting, sentence highlighting, and sentence fragment highlighting; ... is further operable to playback the audio and synchronize the playback with the highlighting, wherein the system is operable to highlight at least one word, at least one character, at least one sentence, or at least one sentence fragment of the text for a time according to the keyframes [Para(s) 21-23]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUOC A TRAN/Primary Examiner, Art Unit 2177